            Case 7:21-cv-04055-KMK Document 1 Filed 05/06/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

                                                              Civil Action No.: ___________________
ESTHER MAYER,

                               Plaintiff,
       vs.                                                    COMPLAINT FOR VIOLATIONS OF
                                                              THE FAIR DEBT COLLECTION
                                                              PRACTICES ACT
PORTFOLIO RECOVERY ASSOCIATES, LLC,
                               Defendant.
                                                              DEMAND FOR JURY TRIAL

       Plaintiff Esther Mayer (“Plaintiff”) brings this action against defendants Portfolio

Recovery Associates, LLC, (“Portfolio” or “Defendant”) and alleges based upon Plaintiff’s

personal knowledge, the investigation of counsel, and information and belief, as follows:

                                    NATURE OF THE ACTION

       1.      This is an action to recover damages under the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. §1692, et seq.           Defendant has been furnishing inaccurate account

information that was published on Plaintiff’s Equifax credit report. On April 7, 2020, Plaintiff

submitted a debt validation letter to Portfolio disputing the accuracy of the reporting and asking

Portfolio to validate the details of the account.

       2.      On February 12, 2020, Plaintiff submitted a written dispute letter to Equifax,

disputing the accuracy of the reporting and asking Equifax to mark the account as disputed.

Equifax notified Portfolio of Plaintiff’s dispute.

       3.      The FDPCA provides that once a debt collector received notice that a consumer

disputes the details of an account, the debt collector is prohibited from re-reporting the account

without marking the account as disputed. Nonetheless, Portfolio continued to communicate the




                                                    -1-
            Case 7:21-cv-04055-KMK Document 1 Filed 05/06/21 Page 2 of 5




information without marking the account as disputed or otherwise updating the account as

necessary. Portfolio’s reporting was thus misleading as a matter of law.

       4.      Portfolio, after receiving notice of Plaintiff’s dispute from Equifax, continued to

communicate the information without marking the account as disputed or otherwise updating the

account as necessary. Portfolio’s reporting was thus misleading as a matter of law.

       5.      Plaintiff was later denied an extension of credit based on the misleading

information communicated by Defendants and has been forced to deal with the aggravation and

humiliation of a poor credit score. Accordingly, Plaintiff is entitled to damages.

                                  JURISDICTION AND VENUE

       6.      The claims asserted in this complaint arise under 15 U.S.C. §1692e of the FDCPA.

This Court has jurisdiction over the subject matter of this action under 28 U.S.C. §1331 and 15

U.S.C. §1692k.

       7.      Venue is proper in this judicial district under 28 U.S.C. §1391(b).

                                             PARTIES

       8.      Plaintiff resides in the Westchester County, New York, and qualifies as a

“consumer” as that term is defined under 15 U.S.C. §1692a. Plaintiff is an individual.

       9.      Portfolio is a foreign corporation and debt collection agency that uses the mail,

telephone, and facsimile, and is registered to do business in this District, the principal purpose of

which is to attempt to collect debts alleged to be due another. Portfolio qualifies as a “debt

collector” under the FDCPA.




                                                -2-
          Case 7:21-cv-04055-KMK Document 1 Filed 05/06/21 Page 3 of 5




                                    SUBSTANTIVE ALLEGATIONS

       10.     The case involves Portfolio collection account that was reported on Plaintiff’s

Equifax credit report. The original creditor of the Portfolio account was Comenity Bank. The

account was charged off and purportedly sold to Portfolio in October 2018.

       11.     On April 7, 2020, after Plaintiff learned that Convergent communicated inaccurate

information about the Portfolio collection account, Plaintiff sent a debt validation letter directly to

Portfolio disputing the accuracy of information on the account.

       12.     Under the FDCPA, the receipt of Plaintiff’s debt validation letter required Portfolio

to cease communicating information about the account without marking the account as disputed.

       13.     On February 12, 2020, Plaintiff also disputed the Portfolio account reporting by

submitting a written dispute letter to Equifax’s FCRA compliance department.

       14.     Under the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §1681, et seq., upon

receiving Plaintiff’s dispute letter, Equifax was statutorily obligated to notify Portfolio of the

dispute within five days.

       15.     Portfolio’s receipt of notification of Plaintiff’s dispute triggered Portfolio’s

statutory obligations to conduct an investigation, mark the account as disputed, and delete the

disputed information from Plaintiff’s account.

       16.     Nonetheless, Portfolio continued to communicate account information without

marking the account as disputed.

       17.     Plaintiff was later denied the extension of further credit based on the inaccurate

communications.




                                                 -3-
          Case 7:21-cv-04055-KMK Document 1 Filed 05/06/21 Page 4 of 5




                                      CAUSES OF ACTION

                                                 COUNT I

                       Against Defendant for Violating 15 U.S.C. § 1692e

       18.      Plaintiff repeats and realleges the foregoing allegations if set forth in full herein.

       19.      15 U.S.C. §1692e prohibits a debt collector from using any false, deceptive, or

misleading representation or means in connection with the collection of any debt. Subsection (8)

of that provision specifically states that “the failure to communicate that a disputed debt is

disputed” is a violation of this section, as follows:

             A debt collector may not use any false, deceptive, or misleading
             representation or means in connection with the collection of any debt.
             Without limiting the general application of the foregoing, the following
             conduct is a violation of this section:

                                             *    *      *
             (8) Communicating or threatening to communicate to any person credit
             information which is known or which should be known to be false,
             including the failure to communicate that a disputed debt is disputed.

                                                                        (emphasis added).

       20.      Portfolio received a debt validation letter from Plaintiff stating that the information

on the account was disputed.

       21.      Further, upon information and belief, Portfolio was notified by Equifax that

Portfolio’s account information was disputed.

       22.      Nonetheless, Portfolio continued to report the details of Plaintiff’s accounts to the

credit reporting agencies without marking the account as disputed.




                                                  -4-
            Case 7:21-cv-04055-KMK Document 1 Filed 05/06/21 Page 5 of 5




       23.     Plaintiff was later denied an extension of credit on the basis of the inaccurate

reporting and has been forced to deal with the aggravation and humiliation of a poor credit score.

       24.     Accordingly, Plaintiff is entitled to damages.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands a judgment:

       a)      awarding Plaintiff statutory money damages, actual damages and punitive

damages;

       b)      awarding attorney’s fees and costs, and other relief; and

       c)      awarding such other relief as to this Court may seem just and proper.

                                      JURY DEMAND
       Plaintiff demands a trial by jury.

DATED: May 5, 2021                           COHEN & MIZRAHI LLP


                                                             /s/ Edward Y. Kroub
                                                            EDWARD Y. KROUB

                                             300 Cadman Plaza West, 12th Floor
                                             Brooklyn, NY 11201
                                             Telephone: 929/575-4175
                                             929/575-4195 (fax)
                                             ekroub@cmlattorneys.com

                                             Attorneys for Plaintiff




                                               -5-
